Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 11/19/2020. The Applicant has amended independent claim 1. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "average pore size" in claim 1 is a relative term which renders the claim indefinite.  The term "average" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhata et al., US 2013/0029242, in view of Whitney et al., US 2019/0198418.
Regarding claim 1, Mizuhata et al., teaches an ion battery thermoresponsive composite separator membrane (abstract; 0013; 0037; 0039; 0053) comprising: a porous scaffolding (Fig. 4-5; temperature responsive layer 110; porous layer 111; temperature responsive material 112) (0045) providing ion channels (0088) and a thermoresponsive polymer coating on the porous scaffolding (0060; 0074).
Mizuhata et al., does not teach porous scaffolding comprises a boron nitride nanotube scaffolding, scaffolding having an average pore size, and the thermoresponsive polymer coating being a polymer that expands at a threshold temperature to reduce the average pore size, thereby locally reducing ion flow and lowering local temperature to prevent thermal failure.Whitney et al., teaches porous scaffolding comprises a boron nitride nanotube scaffolding (0042; Fig. 4, 6, 7, 9).

Additionally, although the prior art of record does not recite “scaffolding having an average pore size, and the thermoresponsive polymer coating being a polymer that expands at a threshold temperature to reduce the average pore size, thereby locally reducing ion flow and lowering local temperature to prevent thermal failure”, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In addition, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 2, Mizuhata et al., teaches the polymer coating comprises at least one of cellulose acetate, polyethylene, polypropylene, polyamide, acrylonitrile-butadiene-styrene, polycarbonate, polyether ether ketone, polyether sulfone, epoxy, polyurethane, polyethylene 
Mizuhata et al., does not teach the different types of BNNT.Regarding claim 3, Whitney et al., teaches the boron nitride nanotube scaffolding comprises at least one of a woven BNNT mat, a non-woven BNNT mat, a BNNT sheet, a BNNT buckypaper, and a thin BNNT film (0013-0014). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Whitney et al., into the teachings of Mizuhata et al., because the different structures provide thermal management of the structure (0013).Regarding claim 4, Mizuhata et al., teaches the polymer coating comprises at least one of cellulose acetate, polyethylene, polypropylene, polyamide, acrylonitrile-butadiene-styrene, polycarbonate, polyether ether ketone, polyether sulfone, epoxy, polyurethane, polyethylene terephthalate, polymethyl methacrylate, polymethylpentene, polyphenylene oxide, polystyrene, polysulphone, polytetrafluoroethylene, polyvinylchloride, polyvinylidene fluoride, polyisoprene, silicone elastomer, polylactic acid, polyester, cellulose, rayon, and polyimide (0056; 0060-0061). 
Regarding claim 5, Mizuhata et al., does not teach BNNT.Regarding claim 5, Whitney et al., teaches the polymer coating is doped with boron nitride nanotubes (0042). However, it would have been obvious to one of ordinary skill in the art at the time of the 
Whitney et al., does not recite boron nitride nanotube material having less than 1 percent boron, less than 50% amorphous boron nitride, and less than 50% hexagonal boron nitride.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
6.	Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
The Applicant argues that “The Office Action incorrectly equates Mizuhata’s “temperature responsive layer” with the claimed thermoresponsive polymer coating. Office Action at p. 3 (citing Mizuhata at paragraphs [0060] and [0074]). However, these are not the same.” 
However, Mizuhata teaches temperature responsive layer 110/temperature responsive material 112 (0072) is made of a polymer (0054-0072). Mizuhata teaches that the temperature responsive layer is a polymer, and these polymers (0048; 0060; 0074) (0056; 0060-0061) are the same polymers as described in the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Additionally, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In addition, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727